Citation Nr: 0711591	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right side 
chest/rib injury residuals.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chronic fatigue 
due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979 
and from November 1990 to June 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans' Affairs (VA), Regional Office (RO).  

The Board notes that the RO had found that the veteran had 
not submitted sufficient new and material evidence to reopen 
the claims of service connection for a low back disability, 
migraine headaches, and hypertension.  See the January 2004 
rating action.  These claims had been denied by the October 
1997 rating decision, at which time it was determined that 
they were not well grounded.  However, the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475 (VCAA) 
eliminated the requirement that claims first be well grounded 
before consideration on the merits.  As a consequence, these 
claims will be considered on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




REMAND

The veteran, on his October 2004 substantive appeal, 
indicated that he wanted to testify before a Veterans Law 
Judge (VLJ) at a hearing at the RO.  On June 4, 2005, he 
returned the Travel Board Hearing Election form to the RO, on 
which he indicated that he wanted the first available 
hearing, either in person or via videoconference.  

On August 15, 2005, the RO sent the veteran a letter in which 
he was informed that his Travel Board hearing was scheduled 
for August 29, 2005.  The veteran contacted the RO on August 
16, 2005, and informed them that he would be out of town and 
unable to attend the hearing.  He requested that it be 
rescheduled, noting that he would return to Arizona in the 
beginning of September.  See August 16, 2005, Report of 
Contact.  On September 26, 2005, the RO contacted the veteran 
and informed him that he had been scheduled to appear at a 
videoconference hearing before a VLJ on October 6, 2005.

On September 30, 2005, the veteran called the RO to advise 
them that it was necessary for him to withdraw his appeal 
because he had to go to New Orleans to help his parents, 
whose home had been damaged by Hurricane Katrina.  He was 
told that a note would be placed in his file, but that he had 
to write a letter himself in order to make the withdrawal of 
the appeal official.  See September 30, 2005, Report of 
Contact.  No such letter was received from the veteran .  It 
was subsequently noted that he had failed to report to the 
videoconference hearing on October 6, 2005.

Pursuant to 38 C.F.R. § 20.204(b), except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  They must include the name of the veteran, 
the name of the claimant or appellant if other than the 
veteran, the applicable VA file number, and a statement that 
the appeal is withdrawn.  If the appeal involves multiple 
issues, the withdrawal must specify that the appeal is 
withdrawn in its entirety, or list the issue(s) withdrawn 
from appeal. 


In the instant case, the veteran called the RO on September 
30, 2005, to state that he had to withdraw his appeal, and a 
report of contact to that effect was placed in his claims 
file.  However, he was informed that he had to submit a 
statement, in writing, in order to effectuate his desire to 
withdraw the appeal.  For whatever reason, he did not submit 
such a statement.  Because the regulation states that the 
veteran must submit a written statement that, in a multiple 
issue case such as this one, specifically notes which issues 
are being withdrawn, and because the veteran was informed of 
the necessity that he submit such a statement, the Board 
finds that the appeal has not been withdrawn in conformity 
with 38 C.F.R. § 20.204(b).  Therefore, the appeal is still 
before the Board for appellate consideration.

It also found that the veteran must be given another 
opportunity to appear at either a Travel Board or a 
videoconference hearing.  This is so because, while the 
veteran failed to appear at the October 6, 2005, hearing, 
that hearing was scheduled a mere week after the veteran had 
informed the RO that he would be in New Orleans for an 
extended and unknown period of time.  See the September 30, 
2005, Report of Contact.  Since the veteran had clearly 
indicated that he would not possibly be able to attend 
thevideoconference hearing on that date in Arizona, the Board 
finds that another hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing, as the docket 
permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



